Opinion by
Mr. Chief Justice Eakin.
1. Defendant’s right to the possession of the premises depends upon the authority of Reed to lease the property to her, and whether he did so. The lease from plaintiff to Reed, which is dated March 13, 1909, was offered in evidence by defendant, and was excluded by the court as incompetent and immaterial, and the defense depends wholly upon the terms thereof. By it plaintiff leases the premises to Reed in consideration of the provisions therein contained on part of the second party (Reed) to be observed and performed. On the 1st of every month Reed is to pay $450 rental for the whole of the premises, including the three occupancies, there being no segregation of the rental as to each occupancy. It is provided “that he will use and occupy said premises for saloon purposes only; * * that he will not assign this lease, or his interest therein, or permit any person or persons to occupy said premises or any part thereof, without the consent of the first party first had in writing allowing thereof. * * It is understood by the parties hereto that the leased premises are now occupied by tenants of the first party, *525and that the term of said tenants expires on March 31, 1909. If, for any cause, the tenants now in possession of said leased premises fail to give possession to the first party March 31st, 1909, the term for which the premises are leased by this agreement shall commence when the first party shall recover possession of said leased premises, and the rent reserve shall be reduced in an amount equal to fifteen dollars ($15) for each day that the second party shall thereby be kept out of possession.” If Reed had had authority to sublet the premises to defendant on the first day of April, and did so, and she attorned to him at that time, it would amount to a surrender to plaintiff by defendant within the clause last above quoted from the lease. But the clause first above quoted prohibits Reed from making any lease except for saloon purposes, and only then with the consent of plaintiff first had in writing. Defendant has not brought her possession within either of these conditions; neither does it appear that she has attorned to Reed. It is not shown that Reed has recognized her as his tenant. On the contrary, her agent testifies that she tendered rent to Reed, and he refused to receive it.
2. It is contended by defendant that plaintiff has waived the second clause quoted from the lease by recognizing Reed as the lessee of the whole premises. This is sought to be shown by Reed’s occupancy of his saloon and subsequent payment of rent, but plaintiff’s right depends upon her status on April 1st, and subsequent payment of rent by Reed cannot affect her rights. Nothing that plaintiff has done constitutes a waiver of the lease. On the contrary, by the terms of the lease, plaintiff was required to place Reed in possession on April 1st, or as soon as possession could be secured, and it is provided that the agreement of the lease should commence when possession is secured, and plaintiff brought this action promptly on April 2nd in compliance with that provision *526of the lease. What temporary arrangements were made between plaintiff and Reed are wholly immaterial. There is nothing to indicate that plaintiff is not bound to secure the possession for Reed. The court did not err, therefore, in sustaining the objection to the lease when offered in evidence, as defendant had not brought herself within its terms, and until she did she had no standing in court.
Judgment is affirmed. Affirmed.